Dykman, J.:
It was provided by the law, for the enrollment and organization of the national guard of the State of New York, that every com*387missioned officer, and every non-commissioned officer, musician and private of the national guard shall be exempt from jury duty, and shall be entitled to a deduction from the assessed valuation of his real and personal property to the amount of $1,000 during the time he shall perforin military duty. (Laws of 1870, chap. 80, § 253.) This provision was, doubtless, intended as an inducement to voluntary enlistments into this military organization. Notwithstanding that, however, it was one which the Legislature might at any time modify or repeal, and the enrollment of the relator constituted no impediment to the exercise of that right as to him. (People v. Roper, 35 N. Y., 629.)
Accordingly, we find that in the year 1875 the Legislature amended this provision of the law, and entirely omitted all immunity from taxation by reason of membership in the military organization. (Laws of 1875, chap. 223, § 59.)
The relator is, therefore, in error in supposing that he is entitled to any deduction from the assessed valuation of his real estate, by reason of his membership or services in the national guard, and his application was properly denied.
Order affirmed, with costs and disbursements.
Present — BaeNArd, P. J., Gilbert and DyrmaN, JJ.
Order affirmed, with costs and disbursements.